       Case 1:19-cv-00693-LTS-JLC Document 20 Filed 12/06/19 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007

                                                     December 6, 2019


BY ECF

The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     The New York Times Company, et al. v. Department of Education
               No. 19-cv-693 (LTS) (JLC)

Dear Judge Cott:

       This Office represents the United States Department of Education (“DOE” or
“Defendant”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act. I write on behalf of both parties to provide the Court with a status update
regarding document production as required by the Court’s order (the “Scheduling Order”) dated
April 25, 2019. See Dkt. No. 15.

       As of Defendant’s most recent production on December 2, 2019, Defendant has produced
3,880 pages of documents. These productions have been made in accordance with the procedure
outlined in the Scheduling Order.

        As to the next production, the parties have agreed that Plaintiffs will identify by
December 16, 2019, which attachments, if any, they want from Defendant’s December 2, 2019,
production. Pursuant to the Scheduling Order, thirty days after such identification, Defendant
will produce 1,000 pages of documents, comprised of the requested attachments as well as
additional emails to the extent these documents are not subject to withholding. The parties will
follow this same procedure for subsequent productions.

       The parties thank the Court for its attention to this matter.
       Case 1:19-cv-00693-LTS-JLC Document 20 Filed 12/06/19 Page 2 of 2
 Page 2 of 2


                                                Respectfully,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York

                                         By: _/s/ Alexander J. Hogan_______
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             E-mail: alexander.hogan@usdoj.gov

Cc (via ECF): David McCraw
               New York Times
               Vice President & Deputy General Counsel
               620 Eighth Avenue
               New York, NY 10018
               mccraw@nytimes.com




                                            2
